Filed 8/27/21 Wiles v. McClure CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 MARK WILES,
             Plaintiff and Respondent,                                   A161165
 v.
 KIM J. MCCLURE, Individually and                                        (Alameda County
 as Trustee, etc.,                                                       Super. Ct. No. RG19011899)
             Defendant and Appellant.

         The trial court awarded defendant Kim J. McClure $2,671.50 in
attorney fees as the prevailing party in a retaliatory eviction action (Civ.
Code, § 1942.5, subd. (i)) filed by plaintiff Mark Wiles.1 McClure appeals. He
contends the court erred by awarding him only a fraction of the attorney fees
he requested.
         We disagree and affirm.
                                                  BACKGROUND
         We recite only those facts necessary to resolve the issue on appeal and
disregard factual assertions in the parties’ briefs that are unsupported by


        Undesignated statutory references are to the Civil Code. Section
         1

1942.5, subdivision (i) provides that in “any action brought for damages for
retaliatory eviction, the court shall award reasonable attorney’s fees to the
prevailing party if either party requests attorney’s fees upon the initiation of
the action.”


                                                               1
record citations. (Falcon v. Long Beach Genetics, Inc. (2014) 224 Cal.App.4th
1263, 1267.)
                                        A.
      Wiles is intellectually and physically disabled. He cannot work. His
only source of income is government assistance.
      In 2002, with the assistance of a federal housing subsidy, Wiles rented
an apartment in a building owned by McClure. In 2018, McClure filed an
unlawful detainer action against Wiles. A short time later, the parties
settled. They signed a stipulation for entry of judgment or dismissal (2018
stipulation) providing that with “the exception of the rights set forth herein,
the parties waive any and all other rights arising from this tenancy.” (Italics
added.)
      The following year, Wiles filed a lawsuit against McClure. The
complaint alleged claims arising out of Wiles’s tenancy, including a cause of
action for retaliatory eviction. Wiles requested attorney fees. After
answering the complaint and conducting discovery, McClure moved for
summary judgment on the grounds that the waiver provision in the 2018
stipulation barred the lawsuit. The court agreed. It granted the summary
judgment motion, then entered judgment for McClure.
                                        B.
      McClure initially moved for $26,715 in attorney fees pursuant to
section 1942.5, subdivision (i).2 In a supporting declaration, counsel for
McClure averred four attorneys and four paralegals spent more than 70
hours defending the lawsuit. The attorneys’ hourly rates ranged from $300 to




      2 McClure sought additional attorney fees to prepare the reply, bringing
his total attorney fee request to $29,915.


                                        2
$800; the paralegals billed $175 per hour. Counsel’s declaration attached an
itemized billing statement.
      Wiles opposed the motion. He argued the fees requested were
unreasonable for several reasons. First, Wiles claimed McClure
unreasonably litigated the case through summary judgment rather than
demurring to the complaint. According to Wiles, a demurrer premised on the
waiver in the 2018 stipulation would have been successful, at a cost of no
more than “a few thousand dollars.” Next, Wiles asserted the fees incurred to
prepare the summary judgment motion were excessive in light of the
numerous typographical errors in the motion. Third, Wiles claimed
McClure’s counsel “padded its billing” by responding to discovery requests on
the day the court granted the summary judgment motion. (Emphasis
omitted.)
      Finally, Wiles contended his indigency militated in favor of reducing
the fee request. In a supporting declaration, counsel for Wiles averred Wiles
is disabled, unable to work, and dependent on government assistance for
income. Counsel provided the trial court with a copy of Wiles’s fee waiver
(Gov. Code, § 68634).
      At the conclusion of a hearing, the court partially granted the motion.
It deemed McClure the prevailing party under section 1942.5 but concluded
the amount of fees requested was not reasonable. The court noted McClure
could have demurred to the complaint based on the waiver in the 2018
stipulation rather than litigating the case through summary judgment.
Additionally, the court pointed to Wiles’s indigency and observed that an
attorney fee award should not subject the losing party to financial ruin.
Under these “circumstances, and in light of [Wiles’s] indigency status,” the




                                       3
court determined an attorney fee award of $2,671.50—10 percent of the
initial amount requested in the moving papers—was “reasonable.”
                                  DISCUSSION
        Section 1942.5, subdivision (i) “provides for an award of ‘reasonable
attorney’s fees to the prevailing party’ in ‘any action brought for damages for
retaliatory eviction,’ where . . . attorney fees are requested upon initiation of
the action.” (Morrison v. Vineyard Creek L.P. (2011) 193 Cal.App.4th 1254,
1267.) Here, it is undisputed Wiles requested attorney fees upon filing the
retaliatory eviction lawsuit and that McClure is the prevailing party. Thus,
the only issue on appeal is the amount of fees awarded.
        “In statutory fee-shifting cases, in which the prevailing party is
statutorily authorized to recover his or her attorney’s fees from the losing
party, the lodestar method is the primary method for establishing the
amount of recoverable fees.” (Glaviano v. Sacramento City Unified School
Dist. (2018) 22 Cal.App.5th 744, 750–751.) Under the lodestar method, the
trial court determines the reasonable hours spent and multiplies that
number by the reasonable hourly rate. (Id. at p. 751.) The court may adjust
the lodestar figure based on factors such as “the novelty and difficulty of the
questions involved” and “the skill displayed in presenting them.” (Ibid.;
Ketchum v. Moses (2001) 24 Cal.4th 1122, 1132.) And where—as here—a
statute requires the fee award to be reasonable, the court may consider “the
financial circumstances of the losing party and the impact of the award on
that party.” (Garcia v. Santana (2009) 174 Cal.App.4th 464, 476–477
(Garcia).) This consideration reflects the principle that an attorney fee
award should not subject the losing party to “ ‘financial ruin.’ ” (Id. at p.
475.)




                                         4
      A trial court has wide discretion in setting the amount of an attorney
fee award. An “ ‘ “ ‘experienced trial judge is the best judge of the value of
professional services rendered in his [or her] court, and while his [or her]
judgment is of course subject to review, it will not be disturbed unless the
appellate court is convinced that it is clearly wrong.’ ” [Citations.] For this
reason “[o]ur review of the amount of attorney fees awarded is deferential.”
[Citations.] We apply an abuse of discretion standard. [Citation.] Fees
approved by the trial court are presumed to be reasonable, and the objectors
must show error in the award.’ ” (Lofton v. Wells Fargo Home Mortgage
(2018) 27 Cal.App.5th 1001, 1018; Garcia, supra, 174 Cal.App.4th at p. 469.)
      McClure suggests the court’s failure to make specific findings regarding
the reasonableness of the rates claimed and hours worked requires reversal.
We disagree. When awarding attorney fees, a trial court is not required to
issue a statement of decision, nor justify its decision with specific findings.
(Ketchum v. Moses, supra, 24 Cal.4th at p. 1140.) We “cannot reverse an
attorney fee award solely for lack of an explanation by the trial court. We can
reverse only if the record contains some indication that the trial court
considered improper factors or did, indeed, simply snatch its award ‘from thin
air.’ ” (Save Our Uniquely Rural Community Environment v. County of San
Bernardino (2015) 235 Cal.App.4th 1179, 1189–1190 (Save Our Uniquely
Rural) [trial court’s failure to “state the lodestar amount or explain how it
arrived at the amount awarded” did not justify reversal].)
      Here, the court did not consider impermissible factors when fixing the
amount of attorney fees. (Save Our Uniquely Rural, supra, 235 Cal.App.4th
at p. 1190.) Instead, the court considered a factor McClure acknowledges was
proper: Wiles’s indigence, which was undisputed. (Garcia, supra, 174
Cal.App.4th at p. 477.) Wiles is disabled, unable to work, and dependent on



                                        5
government assistance. Under the circumstances, the court could reasonably
infer that Wiles would be unable to pay an attorney fee award of nearly
$30,000 “without financial ruin.” (Ibid.) “[L]itigation costs are not intended
to be used . . . to deter persons from asserting their rights at the cost of their
ability to provide for the necessities of life.” (Id. at p. 472.) That McClure
has apparently disclaimed an intention to collect the fees from Wiles does not
diminish the relevance of Wiles’s indigence, nor warrant an increase in the
attorney fee award.3 (Garcia, at p. 467 [impact of attorney fee award on
losing party was relevant even where prevailing party acknowledged it
“might be unable to collect any amount” of fees awarded].)
      McClure claims the attorney fee award must be reversed because the
“only” justification for the award is Wiles’s indigence. According to McClure,
the “trial court failed to follow the dictates of” Garcia, supra, 174 Cal.App.4th
464. In Garcia, the trial court denied a prevailing party’s request for
attorney fees based on the plaintiff’s indigence. (Id. at p. 468.) Garcia held
the trial court properly considered the plaintiff’s financial situation and the
impact that an attorney fee award would have on her ability to provide for
life’s necessities. (Id. at pp. 476–477.) But Garcia reversed because the lower
court failed to “clearly consider all of the other circumstances in setting the
amount of fees.” (Id. at p. 477.) As a result, the appellate court was unable
to determine whether the lower court had “exercised its discretion to balance
all of the relevant factors against each other, or whether the determination

      3  McClure asserts—without evidentiary support—that he intends to
collect attorney fees not from Wiles but from Wiles’s attorney, and he points
to a trio of cases standing for the proposition that an attorney who pursues a
civil action without reasonable cause may be liable for malicious prosecution.
Those cases have no bearing here. This is not a malicious prosecution action.
McClure sought an award of attorney fees against Wiles, not his attorney,
who is not a party to this lawsuit.


                                         6
that the amount to be assessed was zero was the result of such a balance.”
(Ibid.)
      In contrast to Garcia, the record before us supports an inference that in
declining to award the full amount of fees McClure requested, the court
considered and balanced the relevant factors, including the lack of complexity
of the questions involved and the amount of time an attorney might
reasonably expect to spend litigating them. When fixing the amount of fees,
the court noted McClure could have demurred to the complaint on the
grounds that it was barred by the waiver provision in the 2018 stipulation,
but that instead of doing so, McClure answered the complaint and conducted
discovery before filing a summary judgment motion. Thus, the court
impliedly—and reasonably—concluded all but a small fraction of the fees
McClure incurred were unnecessary. (Chavez v. City of Los Angeles (2010) 47
Cal.4th 970, 991 [no abuse of discretion in denying attorney fee request
where trial court “reasonably could and presumably did conclude” the
attorney fee request “was grossly inflated”].) Because the record here
supports an inference that the court balanced the relevant factors in reaching
its decision, Garcia does not compel reversal.
      Reviewing the fee award in a deferential light, we conclude McClure
has failed to establish the trial court abused its discretion in awarding him
attorney fees of $2,671.50.
                                DISPOSITION
      The order is affirmed. Wiles is entitled to recover his costs on appeal.
(Cal. Rules of Court, rule 8.278(a)(2).)




                                           7
                                           _________________________
                                           Jackson, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Chou, J.*




A161165/Wiles v. McClure




       Judge of the Superior Court of San Mateo County, assigned by the
       *

Chief Justice pursuant to article VI, section 6 of the California Constitution.


                                       8